Case 5:20-cv-00145-gwc Document 2 Filed 09/24/20 Page 1 of 2

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF VERMONT
IN RE: WORCESTER RECOVERY )
CENTER & HOSPITAL v. BRYANT )
)
SHEARA BRYANT, )
)
Petitioner, )
) Misc. Case No. 5:20-mc-91
V. )
)
JUDGE MICHAEL HARRIS, )
)
Respondent. )
ORDER GRANTING

APPLICATION FOR LEAVE TO PROCEED IN FORMA PAUPERIS,
DISMISSING CASE AND ALLOWING PETITIONER TO FILE COMPLAINT
(Doc. 1)

On August 14, 2020, Petitioner Sheara Bryant, a Vermont resident representing herself,
filed an application to proceed in forma pauperis (IFP), or without prepayment of fees, under
28 U.S.C. § 1915 and has submitted an affidavit that makes the showing required under
§ 1915(a). See Docs. 1, 1-1. Accordingly, the request to proceed IFP is GRANTED; however,
for the reasons discussed below the case is dismissed.

Under the IFP statute, the court conducts an initial screening of proposed complaints. See
28 U.S.C. § 1915(e)(2). The court must dismiss a complaint if it determines that the action “(i) is
frivolous or malicious; (ii) fails to state a claim on which relief can be granted; or (iii) seeks
monetary relief against a defendant who is immune from such relief.” 28 U.S.C.
§ 1915(e)(2)(B). Here, although Petitioner seeks an injunction—and has submitted almost 200

pages of material—she has not filed a proposed complaint for the court’s review. In the absence

of a complaint, a civil action is not initiated. See Fed. R. Civ. P. 3 (“A civil action is commenced
Case 5:20-cv-00145-gwc Document 2 Filed 09/24/20 Page 2 of 2

by filing a complaint with the court.”). Accordingly, this case is dismissed; however, Petitioner
may file a proposed Complaint no later than September 25, 2020.

Any proposed Complaint must include all of Petitioner’s factual allegations in their
entirety and must set forth all the claims she has against all defendants and all the relief she
seeks. See Fed. R. Civ. P. 8(a). Equally important, an amended complaint must comport with
the Federal Rules of Civil Procedure, including setting forth short and plain statements of each
claim as required by Rule 8, and doing so in numbered paragraphs as required by Rule 10.
Petitioner’s efforts may be aided by use of the E-Pro Se program, an interactive web application
that aids the user in preparing a complaint, available on the court’s website at https://www.vtd.
uscourts.gov/e-pro-se. For further reference, Petitioner may consult the Court’s Representing

Yourself as a Pro Se Litigant Guide, available at www.vtd.uscourts.gov/sites/vtd/files/

 

ProSeGuidel 13015.pdf.

CONCLUSION
Upon conducting the review required under 28 U.S.C. § 1915(a)(1), Petitioner’s

application to proceed in forma pauperis (Doc. 1) is GRANTED; this case, however, is
DISMISSED. Petitioner may file a proposed Complaint no later than September 25, 2020.
Upon filing, the case shall be assigned a civil case number, Petitioner’s IFP Application and this
order shall be docketed in the civil case, and the court will conduct the required initial screening
of the complaint under the IFP statute. See 28 U.S.C. § 1915(e)(2).

SO ORDERED.

Dated at Rutland, in the District of Vermont, this 18 day of September, 2020.

Geoffrey W. Crawford, Chief Judge
United States District Court

 
